In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1309V
                                         UNPUBLISHED


    ELISABETH LINK,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: January 13, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Tetanus
                                                              Diphtheria acellular Pertussis (Tdap)
                        Respondent.                           Vaccine; Shoulder Injury Related to
                                                              Vaccine Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On September 22, 2017, Elisabeth Link filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus diphtheria acellular pertussis (“Tdap”)
vaccine administered on September 21, 2015. Petition at 1; Stipulation, filed January 8,
2020, at ¶¶ 1-2, 4. Petitioner further alleges that the vaccine was administered within
the United States, that she suffered the residual effects of her injury for more than six
months, and that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her alleged vaccine injury. Petition at 1-3;
Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained left shoulder SIRVA
or any other injury or her current condition, as a result of the Tdap vaccine.” Stipulation
at ¶ 6.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on January 8, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $74,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

 ELISABETH LINK,                                )
                                                )
                Petitioner,                     )       No. 17-1309V
                                                )       Chief Special Master
         V.                                     )       Brian H. ·corcoran
                                                )       ECF
 SECRETARY OF HEALTH                            )
 AND HUMAN SERVICES,                            )
                                                )
 ______________ Respondent.                     )
                                                )

                                           STIPULATION

        The parties hereby stipulate to the following matters:

         I. Elisabeth Link, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received a Tdap vaccine on or about September 21, 2015.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

("SIRVA") as the result of the Tdap vaccine. Petitioner further alleges that she suffered the

residual effects of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for da~ages on her behalf as a result of her alleged vaccine injury.

       6. Respondent denies that petitioner sustained left shoulder SIRVA or any other injury

or her current condition, as a result of the Tdap vaccine.
            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this-Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S .C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

 the following vaccine compensation payment:

                   A lump sum of $74,000.00 in the form of a check payable to petitioner.
                   This amount represents compensation for all damages that would be available
                   under 42 U.S.C. § 300aa- l 5(a).

         9. As soon as practicable after the entry.of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

         I 0. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C§ 1396

et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds .




                                                      2
          12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorney's fees and litigation costs, and past unreimbursed expenses, the money provided

 pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-15(g) and (h).

         13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

 individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

 does forever irrevocably and unconditionally release, acquit and discharge the United States and

 the Secretary of Health and Human Services from any and all actions or causes of action

 (including agreements, judgments, claims, damages, loss of services, expenses and all demands

 of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the Tdap vaccination administered on September 21,

2015, as alleged by petitioner in a petition for vaccine compensation filed on or about September

22, 2017, in the United States Court of Federal Claims as petition No. 17-1309V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
             I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

    amount of damages, and further, that a change in the nature of the injury or condition or in the

    items of compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the Tdap vaccine caused petitioner's left shoulder

    SIRVA or any other injury or her current condition.

            18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

    heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION


I

I

I

I

I

I

I

I

I


                                                    4
Respectfully submitted.

Pt:Tl'? ONE,/ , ::/       !

 t: U.~*~tll~
ELISABEHfLrNK


ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
PETlffl~ra:"""'I
                                                 ~                  G~      -L:_ _ __

    SICA. ~                                                  EE. REEVES
Mng · , Christopher & Tonie                               rector
17 Pennsylvnnia Avenue, NW                     Torts Branch
S 1tc 225                                      Civil Division
Washington, DC 20006                           U.S. Deportment of Justice
(888) 952-5242                                 P.O. Box 146
                                               Denjrunin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE OF                   ATIORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                    RESPONDENT:
HUMAI'\ SF.RVICES:

  ~ad s()~tY1:_
TAMARA OVERBY
                                                ~Jr~~
                                               ALTHEA WALKER DAVIS
Acting Director, Division oflnjury             Senior Trial Counsel
Compensation Programs                          Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U.S. Oepanment of Justice
U.S. Deportment of Health and Human Services    P.O. Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Moil Stop 08Nl46B           Washington, DC 20044-0146
Rockville, MD 20857                            (202) 616-0515



Dated: ~ ~            I 12iJc>-D

                                          5